Citation Nr: 1723705	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty form August 1972 to May 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012 a Travel Board hearing was held before a Veterans Law Judge (who is no longer with the Board); a transcript is in the record.  In April 2012, January 2015 and May 2016, these matters were remanded for additional development of the record and/or to ensure due process.  In October 2016, a Travel Board hearing was held before the undersigned; a transcript is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, it is noteworthy that the Veteran apparently suffered a stroke shortly prior to the Travel Board hearing, resulting in some difficulty with communication. 

In April 2012 and January 2015 remands, the Board directed the AOJ to obtain the Veteran's Social Security Administration (SSA) records pertaining to a claim he filed with that agency in the 1990's.  [SSA records that are associated with the VA record pertain to a subsequent claim with the SSA.  They show that a claim was allowed in 1997 and terminated in May 1999.]  There is no indication in the record that those records were sought following the remands.  As the Board's remand directives were not followed, a remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance)

In December 1999, the Veteran completed VA Form 21-4142 (Authorization for Release of Information) which stated that he had received treatment by Dr. "Mogustine" in 1973.  During the January 2012 hearing, he had testified that he received treatment for psychiatric complaints from a Dr. Morganstein (who apparently practiced in Kansas) shortly after service,.  In March 2015, the VA asked the Veteran to provide information regarding treatment from this physician, but there was no response.  In light of the Veteran's recent health setbacks (and the possibility that such might have impacted on his ability to respond), and as the case is being remanded anyway, the Board finds that another attempt to secure the private treatment records is indicated.   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record the 1997 or 1998 SSA determination on the Veteran's then claim for SSA disability benefits, and the records considered in connection with the determination.  If those records are unavailable because they have been lost or destroyed, it must be so certified for the record (with explanation), and the Veteran should be so notified.

2.  The AOJ should again ask the Veteran to provide the identifying information (and authorizations) needed for VA to obtain complete clinical records of the Veteran's treatment by Dr. M.  He should also be advised that during the pendency of the remand he will continue to have opportunity to submit the evidence he was afforded an abeyance period to provide at the October 2016 hearing  (i.e., new and material evidence that would suffice to reopen the claims).

3.  The AOJ should then review the record, arrange for any further development suggested by the Veteran's response or SSA records received, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

